Exhibit 99.1 NEWS RELEASE 18 CONTACTS Media Investor Relations Angie Blackwell – 585-678-7141 Eric Thomas – 585-678-7466 Patty Yahn-Urlaub – 585-678-7483 Bob Czudak – 585-678-7170 Constellation Brands Reports Q3 Fiscal 2011 Results · Achieves comparable basis diluted EPS of $0.66 and reported basis diluted EPS of $0.65; results reflect favorable tax rate · Increases full year diluted EPS guidance to reflect expected tax rate benefits · Strong free cash flow results drive $100 million increase to annual guidance; new target range set at record $475-$525 million · Decreases debt by more than $100 million · Recently announces agreement to sell Australian and U.K. business Third Quarter 2011 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ -2
